Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	This action is the second Office Action for this Application.  The Applicant’s amendments and arguments filed on 2/14/22 have been fully considered. Claims 1-6, and 8-21 are pending and examined below. Claims 2, 12, 16 and 17 are Original. Claims 1, 3-6, 8-11, 13-15 and 18-20 are Currently Amended.  Claim 7 is Cancelled.  Claim 21 is New.


Response to Arguments
2.	The Claim Rejections under 35 U.S.C. 101 relating to abstract ideas set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive:  

a)	The Applicant asserts: "Amended Claim 1, when considered as a whole, is not directed to the abstract ideas identified in the Office Action. Claim 1 as a whole is directed to an electronic device that interconnects various other distributed and networked systems to provide a central platform or entity to leverage the data from these other systems to create reconciled results not found in the art. …First, as shown above, Claim 1 is not directed to organizing human activity. None of the features of Claim 1 above involve humans, or involve organizing activities of humans. Rather, Claim 1 is directed to an electronic device that interconnects disparate systems to create reconciled results using assessment ratio study information retrieved over a network from an external electronic resource. Claim 1 is also not directed to fundamental economic practices or mathematical concepts". 

	The Examiner replies:  Claim 1 is directed to:
calculate a full market value of the property;
retrieve … assessment ratio study information for the property area;
determine an assessment ratio for the property area based on the retrieved assessment ratio study information;
apply the assessment ratio to the full market value of the property to create a reconciled full market value for the property.

	The Examiner notes the Applicant's term "reconciled full market value" is merely an "updated assessed value" where the "assessed value" is the value used by a government jurisdiction to calculate property taxes.  Determining and updating values for tax purposes is a Fundamental Economic Practice performed frequently by taxpayers and taxing jurisdictions, and "applying the assessment ratio to the full market value" is merely a Mathematical Formulation as described in the Specification Par [0093] for example.  The "electronic device that interconnects various other distributed and networked systems to provide a central platform or entity to leverage the data from these other systems" is considered in step 2A Prong 2 (i.e., the Practical Application step).
	
b)	The Applicant asserts: "Assuming, arguendo, that Claim 1 is directed to a judicial exception, Claim 1 recites an integration of the judicial exception into a practical application thereof. … Claim 1 therefore provides improvements to the functioning of the system recited in Claim 1. Additionally, Claim 1 applies or uses the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that Claim 1 as a whole is more than a drafting effort designed to monopolize the exception. Claim 1 describes discreet features performed by the claimed electronic device that, taken as a whole, go beyond a general linking of the alleged abstract ideas to a technological environment".

The Examiner replies: Prior court decisions have made a distinction between, on one hand, computer-functionality improvements, and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas”. In the instant application, the electronic device is merely being used as a tool to facilitate the implementation of abstract ideas and the application does not claim an improvement in the electronic device itself; rather, the electronic device comprises and is implemented to utilize existing computer technology (i.e., a memory, at least one processor, and a communication interface coupled to a network). The process is improved, but the claimed memory, at least one processor, and a communication interface coupled to a network deployed to "interconnect various other distributed and networked systems to provide a central platform or entity to leverage the data from these other systems to create reconciled results not found in the art" are not improved at a core, technological level. 

c)	The Applicant asserts:  "Claim 1 recites significantly more than an abstract idea" and then recites the specific claim limitations.

	The Examiner replies:  The Applicant does not make any meaningful assertions regarding why or how the claimed invention amounts to significantly more.

3.	The Claim Rejections under 35 U.S.C. 101 regarding non-volatile memory set forth in the prior Office Action are withdrawn. The device claim recites a processor.  

4.	The Claim Rejections under 35 U.S.C. 102 and 103 set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive.  The Applicant has amended the claims rendering the Applicant's arguments moot.

END -- Response to Arguments

DETAILED ACTION

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 9, 19, and 21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claims 9, 19, and 21 recite "... the other API call ...".  There is insufficient antecedent basis for these limitations.  The Examiner interprets these limitations are amended to "… the another API call …". Correction is required.  

b)	Claims 8 and 9, and Claim 21 recite, "retrieve, via the communication interface over the network, [the] information on the at least one comparable property from the remote tax assessment system or from the remote appraisal system".  This limitation is stated twice and is therefore redundant, or, if the information is different it should be designated as first information and second information.  Correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-6 and 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite system and method for an interconnected and networked assessment platform (Specification, Par [0004]).  The method is accomplished using a system of generic computing components (i.e., an electronic device comprising a memory and at least one processor coupled to the memory).

Independent Claims 1 and 11 recite:
calculate a full market value of the property;
retrieve … assessment ratio study information for the property area;
determine an assessment ratio for the property area based on the retrieved assessment ratio study information;
apply the assessment ratio to the full market value of the property to create a reconciled full market value for the property.

Independent Claim 21 additionally recites:
calculate a mean value of [the] at least one comparable property
[calculate a full market value of the property] based on the updated property data, wherein the updated property data includes tax assessment data for the property, and based on the information on the at least one comparable property;
wherein the assessment ratio study information indicates an evaluation of appraisals or assessments with respect to appraised or assessed values versus sale price, and wherein the property area is a geographical area related to the property;
wherein the assessment ratio is a median assessment ratio for the property area;

These limitations are directed to an abstract idea, in particular, a Method of Organizing Human Activity.  Determining market values, comparable property values, an assessed value ratio, and assessed values (or a "reconciled full market value") is Fundamental Economic Practice typically performed by government appraisal personnel and/or businesses or individuals that generate or protest tax appraisals.  In addition, the claims recite Mathematical Concepts including "applying" ratio analysis to calculate a "reconciled full market" value and calculating a mean value of comparable properties.  In addition, simple calculations of mean values, a ratio, and a "reconciled full market value" based on the ratio comprise Mathematical Concepts.
 
	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include "an electronic device comprising: a communication interface coupled to a network, a memory and at least one processor coupled to the memory, an external electronic resource, another electronic device, an application programming interface (API), a remote location services system, a remote tax assessment system, a remote appraisal system, and a database " to perform the steps of calculating a full market value of a property; retrieving assessment ratio study information for the property area;
determining an assessment ratio for the property area based on the retrieved assessment ratio study information (e.g., a median ratio); applying the assessment ratio to the full market value of the property to create a reconciled full market value for the property, and calculating a mean value of [the] at least one comparable property.  These additional computing elements are recited at a high level of generality (i.e., as generic elements performing a generic functions of storing, receiving, processing, and transmitting information) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Independent Claims 1 and 11 additionally recite:
receive … a request for an assessment operation, wherein the request includes a property identification for a property;
establish ... a connection … to … assessment ratio study information for a property area, wherein the assessment ratio study information indicates an evaluation of appraisals or assessments with respect to appraised or assessed values versus sale price, and wherein the property area is a geographical area related to the property;
transmit … the reconciled full market value to the other electronic device in response to the request.

Independent Claim 21 additionally recites:
	determine that property data associated with the property is stored in a database connected to the electronic device; 
	determine that the property data is outdated;
	generate an application programming interface (API) call including the property identification; 
	establish … a connection to a remote location services system;
	transmit … the API call to the remote location services system;
	receive location data associated with the property from the location services system;
	establish … a connection to a remote tax assessment system or a remote appraisal system; 
	retrieve … updated property data associated with the property from the remote tax assessment system or from the remote appraisal system; 
	store the updated property data in the database in association with the property.
	retrieve … information on at least one comparable property from the remote tax assessment system or from the remote appraisal system; 
	create an identification for the at least one comparable property by incrementing or decrementing a value of the property identification for the property; 
	generate another API call including the identification for the at least one comparable property; 
	transmit … the another API call to the location services system; 
	receive … location data associated with the at least one comparable property from the location services system;
	retrieve … the information on the at least one comparable property from the remote tax assessment system or from the remote appraisal system using the location data associated with the at least one comparable property; 
	discard any comparable property outliers of the at least one comparable property based on at least sales price; 
	retrieve … the assessment ratio study information for the property area;

The Examiner asserts these limitations are extra-solution activity.  MPEP 2106.05(g) states: “Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity … When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:  (1) Whether the extra-solution limitation is well known … (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) … (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”.  These additional limitations recited for Claims 1, 11, and 21 are merely extensive detail regarding necessary data gathering, transmitting, and storing using methods that are well-known (e.g., API's to other databases) and are therefore deemed extra-solution activity.

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to calculate a full market value of a property; retrieve assessment ratio study information for the property area; determine an assessment ratio for the property area based on the retrieved assessment ratio study information (e.g., a median ratio); apply the assessment ratio to the full market value of the property to create a reconciled full market value for the property, and calculate a mean value of [the] at least one comparable property amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The Applicant is merely using programmed generic elements as a tool to automate the process steps. Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or render the ideas less abstract.  

Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  There is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

The dependent claims similarly do not provide additional elements that are not abstract, a practical application, or amount to significantly more than the judicial exceptions.  Dependent claims 2-6, 7-10, and 12-20 are fully recited in Claim 21 and were addressed above.

Therefore, Claims 1-6 and 7-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
		
		A person shall be entitled to a patent unless –  

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention, or

	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0075327 by inventor Jon Rubinton, et al., filed on September 13, 2017 (hereafter, Rubinton), in view of,

	U.S. Patent Application Publication No. 2011/0302066 by inventor Thomas J. Moore filed on June 2, 2010 (hereafter, Moore), in view of,

U.S. Patent Application Publication No. 2011/0257896 by inventor James Edward Deanne, et al., filed on April 11, 2011 (hereafter, Deanne):

a)	Regarding Claim 1, Rubinton teaches:  

	An electronic device, comprising: a communication interface coupled to a network; a memory; and at least one processor coupled to the memory, wherein the at least one processor is configured to: (Rubinton, Par [0158], [0162], Figure 7);

	receive, via the communication interface over a network, a request from another electronic device for an assessment operation, wherein the request includes a property identification for a property;  (Rubinton, Pars [0096], [0108], and [0109]).  The Examiner interprets at least a "street address", a "geospatial designation", "coordinates", or a "TaxMap parcel" as disclosed in Rubinton embody a "property identification" as claimed.

	calculate a full market value of the property (Rubinton, Pars [0071], [0083]);

	establish … a connection … to an external electronic resource containing assessment ratio …. information for a property area, … and wherein the property area is a geographical area related to the property (Rubinton Par [0088], [0113], [0114], [0123]); 

	wherein the assessment ratio … information indicates an evaluation of appraisals or assessments with respect to appraised or assessed values versus sale price …; retrieve, from the external electronic resource …, the assessment ratio … information for the property area; determine an assessment ratio for the property area based on the retrieved assessment ratio … information; apply the assessment ratio to create a reconciled full market value of the property (Rubinton, Pars [0114], [0116], Figure 4B);

	transmit, via the communication interface over the network, the reconciled full market value to the other electronic device in response to the request (Rubinton, Pars [0083], [0084], [0117], and [0158]). The Examiner interprets "one or both of a hardcopy artifact, or a softcopy artifact is generated that includes the calculate assessment value for the subject property" that is communicated based on the Communication Strategy as disclosed in Rubinton embodies "transmit a reconciled full market value in response to the request".  A generated report is printed (i.e., a hardcopy) or transmitted (i.e., a softcopy) for viewing by the User (i.e., on paper or on the mobile device).  The Examiner notes Moore also teaches this limitation in Par [0025].

	Regarding Claim 1 Rubinton teaches in Par [0123], "At 423, the automated controller compares features listed on layers of associated data with records of information that is … electronically accessed and is descriptive of current features of one or more subject properties. For example, a list of rooms, types of rooms, square footage of a building, number of buildings or other improvements on a property, may all be included in a comparison of features included in tax authority records. Feature may therefore include, but not be limited to: size of number of structures included on a subject property; size of a property parcel; number of rooms including bedrooms and bathrooms; … and Purchase date and price. Layers of data may be linked from county data, multiple listing data, owner supplied data, user supplied data, or other source of data".  Rubinton does not specifically teach: establish, via the communication interface, a connection over the network to an external electronic resource … containing assessment ratio … information for a property area; and retrieve, from the external electronic resource via the communication interface, the assessment ratio … information for the property area.

	However, Moore teaches a Connection to an Electronic Resource in Par [0036], "An administrative database 38 stores information associating one or more commercial databases or governmental databases that contain tax-related information referenced to specific jurisdictions. This database, which preferably includes references denoted by universal resource locators (URLs) of the type used for Internet communications, directs the program to suitable information sources pertinent to a given property, based on the location descriptors given for the property. Administrative database 38 permits the program to make inquiries with respect to both the subject property and potential comparable properties"; AND, in Par [0037], "In some instances, on-line data in database 35 are available directly from the relevant governmental jurisdiction. Alternatively, commercial third-party services obtain and aggregate relevant information from public records and maintain it in a suitable database. Such services generally facilitate use of their information by providing an Applications Program Interface (API) that can be implemented on the present system. The API is then instructed to query the database to obtain the needed information for each property of interest. The information available may include, but not be limited to, data such as address, block number, lot number, owner name, lot size, living space size, house construction date, date of improvements, outstanding mortgage, purchase date, current tax year assessed value, current tax year property tax invoiced, and other parameters"; AND, in Par [0041], "In other embodiments (not shown) of the present system and method, server 31 is replaced by a local program that is installed and operated on a user's personal computer. In this case, the program should still have network connectivity to retrieve updated tax information, such as tax rates and procedures for calculating property taxes as well as the External Property and Tax Databases 35". 

	Rubinton teaches retrieving an assessment ratio as previously described. The Examiner additionally notes Moore teaches obtaining a type of assessment ratio in Par [0051], "Once the candidate properties are identified, the system calculates an average assessed property value per square foot of living space and an averaged assessed property value per square foot of property area for the comparables selected. These factors are then applied to the square footage of the living space and the square footage of the property of the subject property to calculate a corrected assessed value for the subject property. Rubinton and Moore do not specifically teach: retrieving and applying "assessment ratio study information". However, Deanne teaches an assessment ratio study to determine "full reconciled market values" in Par [0024], "Pennsylvania, for example, considers each tax assessment to be a percentage (or ratio) of the original assessed value to the fair market value of the property. Each county provides the PA State Equalization Board with lists of properties sold and the percentage (ratio) of the original assessment to the sales price. The State Equalization Board then averages all the ratios to create an average percentage to be applied by all PA counties each year. The average percentage is called the Common Level Ratio (CLR). For example, if a property had an assessment of $583,000 in 2008 at the 58.3% CLR for Delaware County, applicable in 2009, then the presumed fair market value is $1,000,000. Assuming the actual fair market value has dropped by 20%, the property should be valued at $800,000. The present embodiment can use the CLR of 58.3% as a factor to adjust the AVM's market value to calculate the assessed value. In this example the assessed value should be $466,400 not $583,000".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine a device comprising a communication interface, memory, and a processor to receive a request for an assessment operation including a property identification, calculating a full market value of a subject property, obtaining assessment information for the subject property and comparables, and determining an assessed value (i.e., a reconciled full market value") using a median assessed value vs. comparable (i.e., an assessment ratio) as disclosed in Rubinton with more specifically obtaining assessment ratio information via an electronic communication over a network to an external resource as disclosed in Moore and with more specifically using assessment ratio study information to calculate the reconciled full market value as disclosed in Deanne with the motivation that "as the tax regulations and policies change in a given jurisdiction, the system permits rapid and systematic updating of inputs, tax formulae, and other information to ensure that all appeals comport with current requirements" (Moore, Par [0009]) and "comparing a property's market value with its assessed value wherein said values must both be adjusted and compared 'as of' a specific date set forth by the taxing authority where said property is located" (Deanne, Par [0015]).

b)	Regarding Claim 2, Rubinton teaches:  The electronic device of claim 1, wherein the assessment ratio is a median assessment ratio for the property area (Rubinton, Par [0114]).

c)	Regarding Claim 3, Rubinton does not teach: The electronic device of claim 1, wherein, prior to the calculation of the full market value of the property, the at least one processor is further configured to: determine that property data associated with the property is stored in a database connected to the electronic device; and determine that the property data is outdated.

	However, Moore teaches in Par [0023], "Preferably, the comparables selected have been sold within a recent timeframe e.g., within about one year, so that an accurate and sufficiently current valuation is available from registries maintained by the appropriate governmental entity or a private database that aggregates data from public records, as described above"; AND in Par [0039], "In addition, some or all of such information may optionally be stored locally in a database maintained in memory associated directly with server 31 and updated as needed". The Examiner interprets retrieving updated information (including comparables sold within about a year) and updating data as needed as disclosed in Moore embodies determining property data previously stored is outdated as claimed.

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine retrieving data for an assessment operation with determining data is outdated (i.e. updating it as needed) as disclosed in Moore as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. 

d)	Claims 11, 12, and 13 disclose substantially the same subject matter as Claims 1, 2 and 3 and are rejected using the same art and rationale as previously set forth. 
  
8.	Claims 4, 5, 8, 9, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinton, Moore, and Deanne in view of,

	U.S. Patent Application Publication No. 2019/0050491 by inventor Chris Mask filed on August 10, 2017 (hereafter, Mask):

a)	Regarding Claim 4, Rubinton teaches in Par [0154], "In some embodiments, Controller 650 may send messages and receive data, including program code, through the network(s), network link 670 and communication interface 669. In the Internet example, a server 690 might transmit a requested code for an application program through Internet 679, ISP 676, local network 672 and communication interface 669"; AND, in Par [0123], "At 423, the automated controller compares features listed on layers of associated data with records of information that is … electronically accessed and is descriptive of current features of one or more subject properties. For example, a list of rooms, types of rooms, square footage of a building, number of buildings or other improvements on a property, may all be included in a comparison of features included in tax authority records. Feature may therefore include, but not be limited to: size of number of structures included on a subject property; size of a property parcel; number of rooms including bedrooms and bathrooms; … and Purchase date and price. Layers of data may be linked from county data, multiple listing data, owner supplied data, user supplied data, or other source of data". Moore more specifically teaches: The electronic device of claim 3, wherein the at least one processor is further configured to: generate an application programming interface (API) call including the property identification; establish, via the communication interface over the network, a connection to a remote … system; transmit, via the communication interface over the network, the API call to the remote … system (Moore, Par [0037], [0044]).

	Rubinton and Moore do not specifically teach establishing a connection, and transmitting the API call to a remote location services system and receive location data associated with the property from the location services system.

	However, Mask teaches in Par [0029], "A parcel spatial information module may comprise two endpoints used to generate maps showing the parcel as requested by the user. The endpoints may return parcel data in Well Known Text markup language to represent the dynamic elements of the parcel on a static map. A second endpoint and can return the parcel ID and a GEOJSON representation of the parcel data on a static GIS map"; AND, in Par [0030], "A 'Search Parcels' module may be used by the API customer to return a list of parcel data keys. In such case there may be eleven (11) endpoints including parcel ID, location, owner, sale, value, land, improvement, residential commercial, manufactured home, and miscellaneous improvement"; AND, in Par [0031], "The parcel ID endpoint returns a list of parcel keys including country code, state code, county name, and parcel ID. The location endpoint returns a list of parcel keys including country code, state code, county name, section, township, range, subdivision code, subdivision name, block, lot, street number, street name, street type, school district code, tax district code, and legal description. The owner, sale, land, improvements, and value endpoints return the parcel information disclosed hereinabove".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine electronically accessing and linking layers of data to the system from county and MLS sources for a geographical area as disclosed in Rubington with using an API call to obtain property information from an external database as disclosed in Moore as a combination of prior art elements according to known methods to yield predictable results, and with the API call more specifically being to a location services system to receive location data as disclosed in Mask with the motivation to "deliver property information to software developers, private industry and governmental entities that have a need for building and land characteristics, situs, historical and current property values, and sales information" (Mask, Par [0019). 

b)	Regarding Claim 5, Rubinton teaches: The electronic device of claim 4, wherein the at least one processor is further configured to: establish, via the communication interface over the network, a connection to a remote tax assessment system or a remote appraisal system; retrieve, via the communication interface over the network, updated property data associated with the property from the remote tax assessment system or from the remote appraisal system; and store the updated property data in the database in association with the property (Rubinton, Par [0013], [0088], [0123], [0162], Figure 7). The Examiner interprets "warehousing" property data as disclosed in Rubington embodies "storing" it as claimed. The Examiner additionally notes Moore discloses linking and obtaining property data via an API call in Pars [0036] and [0037] as described above for Claim 4, and storing property data in Par [0039], but Rubington alone teaches the broader Claim 5 limitations.

c)	Regarding Claim 8, Rubinton teaches: The electronic device of claim 5, wherein the at least one processor is further configured to: retrieve, via the communication interface over the network, information on at least one comparable property from the remote tax assessment system or from the remote appraisal system; and calculate the full market value for the property based on the information on the at least one comparable property ((Rubinton, Par [0013], [0088], [0123], [0162], Figure 7, [0071], [0083]). 


d)	Regarding Claim 9, Rubinton teaches: create an identification for the at least one comparable property by incrementing or decrementing a value of the property identification for the property (Rubinton, Pars [0074], [0113], and Figure 10). Figure 10 shows a Uniform Residential Appraisal Report for the Subject property and three comparables (that appear to be designated as Comparable 1, Comparable 2, and Comparable 3) located on the same street.  The Examiner interprets at least designating the Comps as "1, 2, and 3" and the Comps having proximate addresses on the same street as disclosed in Rubinton embodies "create an identification for the at least one comparable property by incrementing or decrementing a value of the property identification for the property" as claimed.

	retrieve the information on the at least one comparable property from tax assessment system or from the appraisal system using the location data associated with the at least one comparable property (Rubinton, Pars [0113], [0070], [0088], [0114], [0123], [0162], Figure 7).  The Examiner notes Moore also teaches retrieving data for comparables based on location in Pars [0043] and [0044].

	Regarding Claim 9, Rubinton teaches in Par [0154], "In some embodiments, Controller 650 may send messages and receive data, including program code, through the network(s), network link 670 and communication interface 669. In the Internet example, a server 690 might transmit a requested code for an application program through Internet 679, ISP 676, local network 672 and communication interface 669"; AND, in Par [0123], "At 423, the automated controller compares features listed on layers of associated data with records of information that is … electronically accessed and is descriptive of current features of one or more subject properties. For example, a list of rooms, types of rooms, square footage of a building, number of buildings or other improvements on a property, may all be included in a comparison of features included in tax authority records. Feature may therefore include, but not be limited to: size of number of structures included on a subject property; size of a property parcel; number of rooms including bedrooms and bathrooms; … and Purchase date and price. Layers of data may be linked from county data, multiple listing data, owner supplied data, user supplied data, or other source of data". Moore more specifically teaches: generate another API call including the identification for the at least one comparable property; transmit, via the communication interface over the network, the another API call to the remote …. system; (Moore, Par [0037], [0044]).

	Rubinton and Moore do not specifically teach establishing a connection, and transmitting the API call to a remote location services system and receive, via the communication interface over the network, location data associated with the property from the location services system.

	However, Mask teaches in Par [0029], "A parcel spatial information module may comprise two endpoints used to generate maps showing the parcel as requested by the user. The endpoints may return parcel data in Well Known Text markup language to represent the dynamic elements of the parcel on a static map. A second endpoint and can return the parcel ID and a GEOJSON representation of the parcel data on a static GIS map"; AND, in Par [0030], "A 'Search Parcels' module may be used by the API customer to return a list of parcel data keys. In such case there may be eleven (11) endpoints including parcel ID, location, owner, sale, value, land, improvement, residential commercial, manufactured home, and miscellaneous improvement"; AND, in Par [0031], "The parcel ID endpoint returns a list of parcel keys including country code, state code, county name, and parcel ID. The location endpoint returns a list of parcel keys including country code, state code, county name, section, township, range, subdivision code, subdivision name, block, lot, street number, street name, street type, school district code, tax district code, and legal description. The owner, sale, land, improvements, and value endpoints return the parcel information disclosed hereinabove".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine electronically accessing and linking layers of data to the system from county and MLS sources for a geographical area as disclosed in Rubington with using an API call to obtain property information from an external database as disclosed in Moore as a combination of prior art elements according to known methods to yield predictable results, and with the API call more specifically being to a location services system to receive location data as disclosed in Mask with the motivation to "deliver property information to software developers, private industry and governmental entities that have a need for building and land characteristics, situs, historical and current property values, and sales information" (Mask, Par [0019). In addition, performing the Claim 9 process for comparables is an obvious variant of performing the similar Claim 4 and Claim 5 processes for the subject property.

e)	Claim 14 discloses substantially the same subject matter as Claim 4 and is rejected using the same art and rationale as previously set forth. 	

f)	Claim 15 discloses substantially the same subject matter as Claim 5 and is rejected using the same art and rationale as previously set forth. 	

g)	Claim 18 discloses substantially the same subject matter as Claim 8 and is rejected using the same art and rationale as previously set forth. 
	
h)	Claim 19 discloses substantially the same subject matter as Claim 9 and is rejected using the same art and rationale as previously set forth. 	

9.	Claims 6, 10, 16, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinton, Moore, Deanne, and Mask in view of, 

	U.S. Patent No. 5,414,621 by inventor Jon R. Hough filed on March 6, 1992 (hereafter, Hough):

a)	Regarding Claim 6, Rubinton teaches using current property values in Par [0176], "Some aspects of the present invention relate to an automated controller and methods of operating the automated controller to generate a Property Assessment Value based upon current market conditions and values of properties in proximity to a geospatial designation provided by a user. … Tangible and intangible attributes are referenced to generate a current subject property value from which a current property assessment value is derived".  Although using "current" values can is interpreted as using "updated property data", Rubinton does not specifically teach: The electronic device of claim 5, wherein, to calculate the full market value, the at least one processor is further configured to calculate the full market value based on the updated property data, wherein the updated property data includes tax assessment data for the property.

	However, Hough teaches in [Col 8, Ln 34-51], "The assessment routine 28' is similar to that shown in FIG. 3, but is modified as indicated by the prime to steps 52 and 54 in FIG. 14. Specifically, the assessment routine 28' differs from the routine 28 in that the 'assessed value' of the subject and comparable properties are used to ultimately determine the comparative values. Again, these values may be downloaded directly from the database 18 with the other data or input via the keyboard 12 manually. A price/assessment percentage value factor is computed in step 52' for each comparable property, much the same way as the price tax factor in routine 28. Next, in step 54', a net value for each comparable property is computed by multiplying the price/assessment percentage factor for each comparable property by the assessed value of the subject property. Then, in steps 56 and 58, appreciation is accounted for on a prorated basis in the same manner as routine 28 for sold comparable properties". Figure 14 in conjunction with Figure 16 shows the Average Net Value of Sold and Unsold comparable properties based on their appreciation and tax assessment data which teaches the "full market value based on the updated property data ... including tax assessment data for the property" as claimed.  

	Separately, the Examiner notes the claim recites "calculate the full market value based on the updated property data" and the updated property data "includes tax assessment data", but the claim does not require using the tax assessment data to calculate the full market value.

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine calculating a full market vale as disclosed in Rubinton for Claim 1 with calculating a full market value using updated tax assessment data for the property as disclosed in Hough with the motivation of "determining comparative values of comparable properties based on combining and comparing assessment data and sales data of the comparable properties to ultimately determine a value for a particular property, called the subject property" (Hough, [Col 1, Ln 42-47])_.	

b)	Regarding Claim 10, Rubinton teaches: The electronic device of claim 8, wherein, to calculate the full market value for the property based on the information on the at least one comparable property, the at least one processor is further configured to: calculate a mean value of the at least one comparable property (Rubinton, Par [0114], [0121]). 

	Rubinton does not teach: discard any comparable property outliers of the at least one comparable property based on at least sales price. However, Hough teaches: in Par [Col 7, Ln 65 to Col 8, Ln 9], "When considering the numbers for the comparative properties sold, the low number should probably be discarded because the low price property may have been a distress sale, property in poor condition, etc. The high number may be relevant depending on the market and the magnitude of its difference from the other numbers. More than eight percent difference from the other numbers often means that the property was over improved, sold for cash, or in an instance where there was no appraisal. If enough comparables exist, properties sold over six months ago may not be given much weight because the older the sale, the larger the room for error when determining appreciation".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine calculating the average (i.e., mean) value of comparables as disclosed in Rubinton with deleting outliers to from the calculation as disclosed in Hough as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. 

c)	Claims 16 and 17 disclose substantially the same subject matter as Claim 6 and are rejected using the same art and rationale as previously set forth. 	

d)	Claim 20 discloses substantially the same subject matter as Claim 10 and is rejected using the same art and rationale as previously set forth. 
	
e)	Claim 21 discloses substantially the same subject matter as Claims 1, 3, 4, 5, 6, 8, 9, and 10 and is rejected using the same art and rationale as previously set forth. 	

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)272-0378.  The examiner can normally be reached Mon-Fri from 7:00 a.m. to 11 a.m., Central Standard Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691